     Case 2:20-cv-00893-JAM-JDP Document 10 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIUS M. ENGEL,                                 Case No. 2:20-cv-00893-JAM-JDP (PS)
12                         Plaintiff,                  ORDER GRANTING PLAINTIFF’S MOTION
                                                       TO AMEND THE COMPLAINT
13             v.
                                                       ECF No. 8
14    UNITED STATES OF AMERICA, et al.,
15                         Defendants.
16

17            Plaintiff moves to amend the complaint, ECF No. 8, and has filed a first amended

18   complaint, ECF No. 9. Plaintiff may amend once as a matter of course. Fed. R. Civ. P. 15(a)(1).

19   Thus, plaintiff’s motion is granted.

20
     IT IS SO ORDERED.
21

22
     Dated:         November 12, 2020
23                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
     Case 2:20-cv-00893-JAM-JDP Document 10 Filed 11/13/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
